Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 5, 23 in “Claims - 04/12/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 04/12/2022” is acknowledged. 
 	This office action considers Claims 1-2, 5-8, 21-25, 27, 29-36 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-2, 5-8, 21-25, 27, 29-36 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The claim 1 is amended. The most relevant prior art references (US 20170323824 A1 – hereinafter Chang in combination with US 10229983 B1 – hereinafter Bu) substantially teach some of limitations in claim 1 as below:
Chang teaches a semiconductor device (see the entire document; Figs. 7-8. 1-5; specifically, [0021]-[0022], and as cited below, see alternative rejection of this claim infra), comprising: 

    PNG
    media_image1.png
    269
    544
    media_image1.png
    Greyscale

Chang – annotated Fig. 7
	
a first device (device containing fin 14; Fig. 7) that includes: 
a first gate structure (46; annotated Fig. 7 – see also [0015]) formed over an active region (14 – see [0013]); and 
a second device (device containing 16; Fig. 7) that includes: 
a second gate structure (50 see also [0015]) formed over an isolation structure (16 – “a shallow trench isolation (STI) 16” – [0009]); and 
And Bu teaches (in the annotated Fig. 37 below):

    PNG
    media_image2.png
    494
    571
    media_image2.png
    Greyscale

BU – annotated Fig. 37
a first dielectric gate spacer structure ({115_L, 435_L} – “dielectric layers 115” – C8 L31; “a gate dielectric (e.g., high-k film layer) 435” – C17 L17) disposed adjacent to the first gate structure (440_L – “A gate structure 440” – C17 L28), wherein the first dielectric gate spacer structure ({115_L, 435_L}) includes a first dielectric spacer (115_L), a second dielectric spacer (435_L), a first capping layer (450_L – “cap layer 450” – C17 L60), and  a first air spacer (433_L – “airgaps 433” – C16 L25) disposed between the first dielectric spacer (115_L) and the second dielectric spacer (435_L) and below the first capping layer (450_L); and 
a second dielectric gate spacer structure ({115_R, 435_R} – “dielectric layers 115” – C8 L31; “a gate dielectric (e.g., high-k film layer) disposed adjacent to a sidewall of the second gate structure (440_R – “A gate structure 440” – C17 L28), wherein the second dielectric gate spacer structure ({115_R, 435_R}) includes a third dielectric spacer (115_R), a fourth dielectric spacer (435_R), a second capping layer (450_L – “cap layer 450” – C17 L60), and a second air spacer (433_R – “airgaps 433” – C16 L25) disposed between the third dielectric spacer (115_R) and the fourth dielectric spacer (435_R) and below the second capping layer (450_L), but not the limitations of “wherein the first air spacer has a greater lateral dimension than the second air spacer, and wherein the first capping layer and the second capping layer have a same material composition but have different material compositions than the first dielectric spacer, the second dielectric spacer, the third dielectric spacer, and the fourth dielectric spacer” as recited in the amended claim 1. Therefore, the claim 1 is allowed.
Regarding claims 2, 5-8, 21-23, 35 they are allowed due to their dependencies on claim 1.
Reason for allowance for claims {24-25, 27, 29-30, 36}, {31-34} was indicated in office action mailed on 02/17/2022.
Reason for allowance for claims {31-34} was indicated in office action mailed on 10/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/FARUN LU/Primary Examiner, Art Unit 2898